DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/22 (hereinafter “04/27/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 04/27/22 Amendment, claims 1, 7, 12, & 14 were amended, and claims 6, 9, & 13 were cancelled.  No claims were newly added.  Therefore, claims 1-5, 7, 8, 10-12, & 14-16 are now pending in the application.
4.	The 04/27/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Final Office Action mailed 01/27/22 (“01/27/22 Action”), except for those that have been reiterated herein.
5.	New claim objections and rejections under §§ 112(b), 112(d), & 103 are set forth herein, necessitated by Applicant’s Amendment.  
6.	The non-statutory double patenting rejection has been maintained.
7.	The following objections and rejections constitute the complete set presently being applied to the instant application.
   
Claim Objections
8.	Claims 1 & 12 are objected to because of the following informalities:  
	a.	In claim 1, line 11, the recitation of “at least one radio frequency (rf) emitter” should instead recite --at least one radio frequency (RF) emitter--.
b.	In claim 1, line 11, the recitation of “said housing” should instead recite --said at least one housing--.  
c.	In claim 12, line 6, the recitation of “said housing said at least one RF emitter” should instead recite --said housing, said at least one RF emitter-- for grammatical reasons. 
d.	Claim 12 includes a period (“.”) in line 13, in the recitation of “adjacent to a person’s body .so that the apparatus” that should be deleted, as each claim should begin with a capital letter and end with a period, and periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See also MPEP § 608.01(m).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1-5, 7, 8, 10-12, & 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.         Claim 1 recites the limitation “at least one controller” in line 7, thereby indicating that more than one controller may be utilized, but then recites “the controller” later in lines 9-10, thereby indicating that only one controller is utilized.  As such, it is not clear how many controllers are required by the claim.  Clarification is required.  
12.         Claim 1 recites the limitation “at least one light emitter” in line 9, thereby indicating that more than one light emitter may be utilized, but then recites “the light emitter” later in line 10, thereby indicating that only one light emitter is utilized.  As such, it is not clear how many light emitters are required by the claim.  Clarification is required.  
13.	Claims 2-5, 7, 8, 10, & 11 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
14.         Claim 12 recites the limitation “at least one housing” in line 3, thereby indicating that more than one housing may be utilized, but then recites “said housing” later in line 6, thereby indicating that only one housing is utilized.  As such, it is not clear how many housings are required by the claim.  Clarification is required.  
15.       Claims 14-16 are rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(b).
16.         Claim 14 recites the limitation “further comprising at least one light emitter” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “at least one light emitter” is the same “at least one light emitter” previously recited in independent claim 12 (from which claim 14 depends), or a separate/additional “at least one light emitter.”  Clarification is required.  
17.       Claim 15 is rejected as ultimately depending from a claim (claim 14) rejected under 35 U.S.C. 112(b).
18.         Claim 16 recites the limitation “at least one heat conductive block” in line 3, thereby indicating that more than one heat conductive block may be utilized, but then recites “said heat conductive block” later in line 5, thereby indicating that only one heat conductive block is utilized.  As such, it is not clear how many heat conductive blocks are required by the claim.  Clarification is required.  

19.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20.	Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
21.	Dependent claim 10 depends from cancelled claim 9, and therefore further fails to limit the subject matter of the claim upon which it depends.
22.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
23.	For purposes of examination, claim 10 is being treated as depending from independent claim 1.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 1, 2, 4, 5, 8, 10-12, 14, & 15  are rejected under 35 U.S.C. 103 as being unpatentable over CN204581495 to Hu et al. (“Hu”) in view of U.S. Patent Application Publication No. 2011/0040235 to Castel ("Castel"), and further in view of U.S. Patent Application Publication No. 2014/0303608 to Taghizadeh ("Taghizadeh") [NOTE: citations to the text of Hu (provided below) will be by page number to one or more of the four (4) pages of the English Translation provided by Applicant].  
27.	Regarding claim 1, Hu teaches a cold treatment apparatus configured to cool an object comprising: 
at least one housing [casing (1) - pg. 3; FIG. 1]; 
at least one chiller [semiconductor refrigeration chip (5) - pg. 3; FIG. 2] disposed in said at least one housing [FIG. 2]; 
at least one heat conductive plate [metal heat conducting sheet (3) - pg. 3; FIG. 2] coupled to said at least one chiller [pg. 3; FIG. 2] and to said at least one housing [disposed within casing (1) - see FIG. 2];
 at least one controller [temperature control element (6) - pg. 3; FIG. 2] coupled to said at least one housing [disposed within casing (1) - see FIG. 2], said at least one controller [(6)] configured to control a temperature of said at least one chiller [(5)] [pg. 3]; 
at least one handle [Hu teaches two handles - referred to in Hu as “two handshakes 19” - see annotated FIG. 1 of Hu (provided below), and pg. 3] coupled to said at least one housing [see FIG. 1];

    PNG
    media_image1.png
    523
    782
    media_image1.png
    Greyscale

ANNOTATED FIG. 1 OF HU
at least one strap [fixing strap (2) - pg. 3 - see annotated FIG. 1 of Hu (provided above)] coupled to the at least one housing [FIG. 1], said at least one strap [(2)] for holding said at least one housing adjacent to a person’s body [pgs. 1, 4] so that the apparatus is a wearable apparatus which can be worn hands free [pg. 4; the strap allows for attachment to a body part, and therefore reads on this “intended use” limitation].  
	A.	LIGHT EMITTER
Hu does not, however, teach:
at least one light emitter coupled to the at least one housing wherein the controller is also configured to control the light emitter.
Castel, in a similar field of endeavor, teaches a multi-modal device comprising a housing containing a mechanical vibration element, a light source, a heating and/or cooling element, a power source for powering the mechanical vibration element, light source, and heating/cooling element, along with an electronic control module [e.g., ¶[0011]].  More particularly, Castel teaches:
at least one housing [housing (20) - ¶[0099]; FIGS. 1, 1A];  
at least one temperature control element disposed in said at least one housing [see ¶[0080] (“To provide additional heating or cooling, the device may be optionally equipped with a temperature control element. In one aspect, the temperature control clement is a thermoelectric element, such as a Peltier unit”); see also ¶’s [0016], [0080]-[0085], [0104]; FIGS. 1, 1A]; and
at least one controller [electronic control module (40) - ¶[0100]; FIGS. 1, 1A] coupled to said at least one housing, said controller configured to control a temperature of said at least one temperature control element [see ¶[0011] (“An electronic control module is used to control the mechanical vibration element, light source, and heating and/or cooling element”)].
Castel further teaches that the device includes at least one light emitter [one or more LEDs (80) - see ¶’s [0014], [0032], [0059]-[0061], [0103]; FIG. 1A] coupled to the at least one housing [(20)] for light therapy. 
Castel additionally teaches that the controller therein [electronic control module (40) - ¶[0100]; FIGS. 1, 1A] is for controlling numerous elements including both the heating and/or cooling element [see Castel, ¶[0011] (“An electronic control module is used to control the mechanical vibration element, light source, and heating and/or cooling element”)] and for controlling the light emitter [see ¶’s [0011], [0065], [0102], [0103]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hu to further include “at least one light emitter coupled to the at least one housing” such that the device of Hu could additionally provide light therapy, as Castel teaches that it was known in the art for a multi-modal treatment device to provide heating/cooling as well as to include at least one light emitter to provide light therapy.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Moreover, since Hu has already been modified to include the at least one light emitter of Castel (as set forth above), it would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu and Castel such that the controller is also configured to control the light emitter since it is well known in the art to use a single controller to control multiple elements/components of a device (as established by Castel), and such a modification would result in a reduced number of components (controllers), thereby saving manufacturing costs.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	RADIO FREQUENCY EMITTER
While Castel teaches that the device is useful in a variety of applications, including RF applications [see ¶[0097]], the combination of Hu & Castel, as set forth above, does not explicitly teach:
at least one radio frequency (rf) emitter coupled to said housing and disposed adjacent to said at least one heat conductive plate.
Taghizadeh, in a similar field of endeavor, teaches a device for applying thermal energy to a patient's skin for medical or therapeutic reasons [e.g., ¶[0066]].  More particularly, Taghizadeh teaches a thermal transmitter (120) that may be a handheld device [FIG. 3], and may comprise an RF transmitter (128) coupled to a controller (106).  The RF transmitter (128) may be configured to transmit RF energy (104) directed to a target site (106) on the skin of a patient (102).  The controller (126) is configured to control the operations of thermal transmitter (120) [see ¶[0080]].  
Taghizadeh further teaches many benefits of RF thermal stimulation [see ¶[0068] (“RF thermal stimulation is believed to result in a microinflammatory process that promotes new collagen, tightening the skin at a target site. By manipulating skin cooling, RF can also be used for heating and reduction of fat. RF-based devices may further be configured to noninvasively achieve skin tightening and body contouring”)].  
In view of Castel’s explicit disclosure of use in RF applications [see ¶[0097]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu and Castel to include at least one radio frequency (RF) emitter coupled to the at least one housing, as taught by Taghizadeh, so as to expand the useful applications (an increase the versatility and effectiveness) of the device of Hu and Castel, by additionally providing the benefits/advantages of tightening the skin, reducing fat, and noninvasively achieving skin tightening and body contouring as explicitly taught by Taghizadeh.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Finally, since the radio frequency (RF) emitter (of Taghizadeh) is being added to the device of Hu/Castel, it is noted that the RF emitter would be disposed “adjacent to” the least one heat conductive plate [metal heat conducting sheet (3)] of the device of Hu/Castel [NOTE: as broadly as claimed, “adjacent” can be considered as “Not distant : NEARBY” - see 
“www.merriam-webster.com/dictionary/adjacent;” as such, two components occupying/comprising the same housing can be considered “adjacent” or “nearby” one another].  
28.	Regarding claim 2, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Castel further teaches wherein said at least one light emitter [one or more LEDs (80)] is configured to emit infrared light [see, e.g., ¶[0014] (“the light source produces light having a wavelength between about 600 nm and 1650 nm”); see also ¶’s [0018] & [0059]].  29.	Regarding claim 4, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hu further teaches wherein said at least one controller [temperature control element (6) - pg. 3; FIG. 2] is for controlling a temperature of said at least one chiller [(5)] [pg. 3] as previously noted in the rejection of claim 1 (above).  
Moreover, since Hu has already been modified to include the at least one light emitter of Castel (as set forth above), it would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh such that the controller is also for controlling whether said at least one light emitter emits a light since it is well known in the art to use a single controller to control multiple elements/components of a device (as established by Castel), and such a modification would result in a reduced number of components (controllers), thereby saving manufacturing costs.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
30.	Regarding claim 5, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Castel further teaches at least one ultrasonic transducer [ultrasonic transducer - ¶’s [0013], [0049]-[0052]] configured to vibrate at least a portion of the at least one housing at an ultrasonic frequency [¶[0051]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh to include at least one ultrasonic transducer configured to vibrate at least a portion of the at least one housing at an ultrasonic frequency, as taught by Castel, so as to provide the benefit of causing cavitational effects in the skin which improves drug delivery into and through the skin (Castel, ¶’s [0033], [0056]), thereby increasing the therapeutic use/benefits of the device of Hu/Castel/Taghizadeh.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
31.	Regarding claim 8, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Castel further teaches at least one heat emitter [one of a plurality of resistors - ¶[0085]] and at least one heat conductive block [as broadly as claimed, cap assembly formed of metal - ¶’s [0046], [0047], [0082], [0104]], and disposed within the housing, wherein said at least one heat emitter is configured to conduct heat to said heat conductive block to heat said at least one heat conductive plate [¶’s[0046], [0047], [0082], [0085], [0104]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh to include at least one heat emitter and at least one heat conductive block each disposed within the said at least one housing, wherein said at least one heat emitter is configured to conduct heat to said at least one heat conductive block to heat said at least one heat conductive plate, all as taught by Castel, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
32.	Regarding claim 10, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 9 [claim 1 - see rejection under § 112(d) above] for the reasons set forth in detail (above) in the Office Action.  
The combination of Hu, Castel, & Taghizadeh, however, does not teach:
wherein said at least one heat conductive plate is circular.
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh to make the at least one heat conductive plate in whatever form or shape was desired or expedient, including circular, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, there is no evidence that a device having a circular heat conductive plate would perform any differently than the device of Hu/Castel/ Taghizadeh, which appears to use a more rectangular-shaped heat conductive plate [Hu, FIG 2].
33.	Regarding claim 11, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hu further teaches a power supply wherein said power supply comprises a transformer [Hu, pg. 4; see also Castel, ¶[0044].
34.	Regarding claim 12, Hu teaches a therapeutic fat treatment apparatus configured to treat a patient comprising: 
at least one housing [casing (1) - pg. 3; FIG. 1]; 
at least one controller [temperature control element (6) - pg. 3; FIG. 2] coupled to said at least one housing [disposed within casing (1) - see FIG. 2]…;
 at least one strap [fixing strap (2) - pg. 3 - see annotated FIG. 1 of Hu (provided above)] coupled to the at least one housing [FIG. 1], said at least one strap [(2)] for holding said at least one housing [(1)] adjacent to a person’s body [pgs. 1, 4] [.] so that the apparatus is a wearable apparatus which can be worn hands free [pg. 4; the strap allows for attachment to a body part, and therefore reads on this “intended use” limitation].  
	A.	ULTRASONIC TRANSDUCER [CASTEL]
	Hu does not, however, teach:
at least one ultrasonic transducer configured to vibrate said at least one housing; [and]
… said at least one controller configured to control a vibration rate of said at least one ultrasonic transducer.
Castel, in a similar field of endeavor, teaches a multi-modal device comprising a housing containing a mechanical vibration element, a light source, a heating and/or cooling element, a power source for powering the mechanical vibration element, light source, and heating/cooling element, along with an electronic control module [e.g., ¶[0011]].  More particularly, Castel teaches:
at least one housing [housing (20) - ¶[0099]; FIGS. 1, 1A];  
at least one temperature control element disposed in said at least one housing [see ¶[0080] (“To provide additional heating or cooling, the device may be optionally equipped with a temperature control element. In one aspect, the temperature control clement is a thermoelectric element, such as a Peltier unit”); see also ¶’s [0016], [0080]-[0085], [0104]; FIGS. 1, 1A]; and
at least one controller [electronic control module (40) - ¶[0100]; FIGS. 1, 1A] coupled to said at least one housing, said controller configured to control a temperature of said at least one temperature control element [see ¶[0011] (“An electronic control module is used to control the mechanical vibration element, light source, and heating and/or cooling element”)].
Castel additionally teaches:
at least one ultrasonic transducer [ultrasonic transducer - ¶’s [0013], [0049]-[0052]] configured to vibrate said at least one housing [¶[0051]]; [and]
a controller [electronic control module (40) - ¶[0100]; FIGS. 1, 1A] for controlling numerous elements including both the heating and/or cooling element [see Castel, ¶[0011] (“An electronic control module is used to control the mechanical vibration element, light source, and heating and/or cooling element”)] and a vibration rate of said at least one ultrasonic transducer [¶’s [0011], [0101]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hu to include at least one ultrasonic transducer configured to vibrate said at least one housing, as taught by Castel, so as to provide the benefit of causing cavitational effects in the skin which improves drug delivery into and through the skin (Castel, ¶’s [0033], [0056]), thereby increasing the therapeutic use/benefits of the device of Hu.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Additionally, since Hu has already been modified to include the at least one ultrasonic transducer of Castel,  it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu and Castel such that said at least one controller is also used for controlling a vibration rate of said at least one ultrasonic transducer, since it is well known in the art to use a single controller to control multiple elements/components of a device (as established by Castel), and such a modification would result in a reduced number of components (controllers), thereby saving manufacturing costs.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	B.	LIGHT EMITTER [CASTEL]
	Hu does not teach:
at least one light emitter coupled to the at least one housing.
Castel further teaches that the device includes at least one light emitter [one or more LEDs (80) - see ¶’s [0014], [0032], [0059]-[0061], [0103]; FIG. 1A] coupled to the at least one housing [(20)] for light therapy. 
It would have also been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu and Castel to additionally include “at least one light emitter coupled to the at least one housing” such that the device of Hu/Castel could additionally provide light therapy [as Castel teaches that it was known in the art for a multi-modal treatment device to provide heating/cooling as well as to include at least one light emitter to provide light therapy].   All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
C.	RADIO FREQUENCY EMITTER [TAGHIZADEH]
	While Castel teaches that the device is useful in a variety of applications, including RF applications [see ¶[0097]], the combination of Hu & Castel, as set forth above, does not explicitly teach:
at least one radio frequency (RF) emitter coupled to said housing said at least one RF emitter configured to emit radio frequencies from said at least one housing.
Taghizadeh, in a similar field of endeavor, teaches a device for applying thermal energy to a patient's skin for medical or therapeutic reasons [e.g., ¶[0066]].  More particularly, Taghizadeh teaches a thermal transmitter (120) that may be a handheld device [FIG. 3], and may comprise an RF transmitter (128) coupled to a controller (106).  The RF transmitter (128) may be configured to transmit RF energy (104) directed to a target site (106) on the skin of a patient (102).  The controller (126) is configured to control the operations of thermal transmitter (120) [see ¶[0080]].  
Taghizadeh further teaches many benefits of RF thermal stimulation [see ¶[0068] (“RF thermal stimulation is believed to result in a microinflammatory process that promotes new collagen, tightening the skin at a target site. By manipulating skin cooling, RF can also be used for heating and reduction of fat. RF-based devices may further be configured to noninvasively achieve skin tightening and body contouring”)].  
In view of Castel’s explicit disclosure of use in RF applications [see ¶[0097]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu and Castel to include at least one radio frequency (RF) emitter coupled to said housing said at least one RF emitter configured to emit radio frequencies from said at least one housing, as taught by Taghizadeh, so as to expand the useful applications (an increase the versatility and effectiveness) of the device of Hu and Castel, by additionally providing the benefits/advantages of tightening the skin, reducing fat, and noninvasively achieving skin tightening and body contouring as explicitly taught by Taghizadeh.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
35.	Regarding claim 14, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Castel further teaches at least one light emitter [one or more LEDs (80) - see ¶’s [0014], [0032], [0059]-[0061], [0103]; FIG. 1A] coupled to said at least one housing [(20)] and in communication with said at least one controller [(40)] wherein said at least one controller [(40)] is configured to selectively turn on said at least one light emitter [one of LEDs (80)] [see ¶’s [0011], [0065], [0102], [0103]].36.	Regarding claim 15, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Castel further teaches wherein said at least one light emitter [one or more LEDs (80)] is an infrared light emitter [see, e.g., ¶[0014] (“the light source produces light having a wavelength between about 600 nm and 1650 nm”); see also ¶’s [0018] & [0059]].  

37.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu, Castel, and Taghizadeh, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0281307 to Donahue et al. ("Donahue").
38.	Regarding claim 3, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Hu, Castel, & Taghizadeh does not, however, teach:
wherein said at least one light emitter is configured to emit ultraviolet light.
Donahue, in a similar field of endeavor, teaches a therapeutic device incorporating light and cold therapy modalities [see Abstract, ¶[0005]], which includes light-emitting diodes (30) [¶[0018]].  Donahue further teaches that the skin-facing surface of the device may be used with a variety of light emitters, within a wide spectral range in the visible, IR and UV spectra as desired, in accordance with intended effects [¶[0018]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh such that said at least one light emitter is configured to emit ultraviolet light, as well as light within a wide spectral range including the visible & IR and spectra for that matter, based on desired clinical objectives/effects, as explicitly taught by Donahue. 

39.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu, Castel, and Taghizadeh, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0128780 to Kennedy et al. ("Kennedy").
40.       Regarding claim 7, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Castel teaches at least one ultrasonic transducer [ultrasonic transducer - ¶’s [0013], [0049]-[0052]] configured to vibrate at least a portion of the housing at an ultrasonic frequency [¶[0051]], the combination of Hu, Castel, & Taghizadeh does not teach: 
at least one sub sonic transducer configured to vibrate at least a portion of said at least one housing at a sub sonic frequency.
Kennedy, in a similar field of endeavor, is directed to treatment devices, and in particular, to portable hand held devices for treating conditions, such as skin conditions, through the application of light, heat and/or vibration therapies [¶[0001]]. Kennedy teaches a device (10) comprising a body (14) and treatment head (12) which includes treatment assembly (20) [¶’s [0018] & [0019]]. Treatment assembly (20) may include a vibrator (42) for directing vibrations to skin contacting surface (34) [¶[0027]].   Kennedy further teaches that vibrator (42) may operate at subsonic, sonic or ultrasonic frequencies [¶[0027]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh to include a transducer configured to vibrate at a variety of frequencies including subsonic, sonic or ultrasonic frequencies, as taught by Kennedy, since such modification amounts merely to the substitution of one known transducer for another, yielding only predictable results (vibration at a variety of frequencies) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

41.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu, Castel, & Taghizadeh, as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2017/0348143 to Rosen et al. ("Rosen").
42.	Regarding claim 16, the combination of Hu, Castel, & Taghizadeh teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
While Castel teaches that the device includes a heating and/or cooling element [¶[0011]], which is described as a “temperature control element” [see ¶’s [0016], [0080]-[0085], [0104]], the combination of Hu, Castel, & Taghizadeh does not teach that the “temperature control element” comprises:
at least one heat conductive plate coupled to the at least one housing, at least one heat conductive block coupled to the at least one housing and at least one cold emitter configured to draw heat from the at least one heat conductive plate and said heat conductive block to provide a chilled interface which is configured to have a temperature below -2 degrees Celsius.
Rosen, in a similar field of endeavor, teaches improved medical devices, systems, and methods, with exemplary embodiments providing improved cooling treatment probes and cooling treatment methods and systems [¶[0008]].  
Rosen further teaches an exemplary apparatus (10), having its constituent components provided within or affixed to a housing or handpiece (13), and including at least one heat conductive plate [applicator (11) - ¶[0070]; FIG. 2] coupled to the at least one housing, at least one heat conductive block [heat exchanger (16) - ¶[0070]; FIG. 2] coupled to the at least one housing and at least one cold emitter [thermal electric cooler (12) - ¶[0070]; FIG. 2] configured to draw heat from the at least one heat conductive plate [(11)] and said heat conductive block to provide a chilled interface [(14)] which is configured to have a temperature below -2 degrees Celsius [e.g., ¶’s [0010], [0051]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hu, Castel, & Taghizadeh to utilize an art-recognized temperature control element, including one comprising at least one heat conductive plate coupled to the at least one housing, at least one heat conductive block coupled to the at least one housing and at least one cold emitter configured to draw heat from the at least one heat conductive plate and said heat conductive block to provide a chilled interface which is configured to have a temperature below -2 degrees Celsius, as taught by Rosen, since such modification amounts merely to the substitution of one known temperature control element for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Double Patenting
43.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
44.       Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/207,996 (the “’996 Application”) entitled “COLD TREATMENT APPARATUS” (published as U.S. Patent Application Publication No. 2019/0167469 on June 6, 2019) in view of Castel & Taghizadeh.  This is a provisional nonstatutory double patenting rejection.  
45.	Regarding instant claim 1, claim 1 of the ‘996 Application teaches all of the limitations of instant claim 1, with the exception of:
at least one light emitter coupled to the at least one housing wherein the controller is also configured to control the light emitter; [and]
at least one radio frequency (rf) emitter coupled to said housing and disposed adjacent to said at least one heat conductive plate.
A.	LIGHT EMITTER [CASTEL]
Castel, in a similar field of endeavor, teaches a multi-modal device comprising a housing containing a mechanical vibration element, a light source, a heating and/or cooling element, a power source for powering the mechanical vibration element, light source, and heating/cooling element, along with an electronic control module [e.g., ¶[0011]].  
Castel further teaches that the device includes at least one light emitter [one or more LEDs (80) - see ¶’s [0014], [0032], [0059]-[0061], [0103]; FIG. 1A] coupled to the at least one housing [(20)] for light therapy. 
Castel additionally teaches that the controller therein [electronic control module (40) - ¶[0100]; FIGS. 1, 1A] is for controlling numerous elements including both the heating and/or cooling element [see Castel, ¶[0011] (“An electronic control module is used to control the mechanical vibration element, light source, and heating and/or cooling element”)] and for controlling the light emitter [see ¶’s [0011], [0065], [0102], [0103]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of claim 1 of the ‘996 Application to further include “at least one light emitter coupled to the at least one housing” such that the device of claim 1 of the ‘996 Application could additionally provide light therapy, as Castel teaches that it was known in the art for a multi-modal treatment device to provide heating/cooling as well as to include at least one light emitter to provide light therapy.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Moreover, since the device of claim 1 of the ‘996 Application has already been modified to include the at least one light emitter of Castel (as set forth above), it would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of the device of claim 1 of the ‘996 Application and Castel such that the controller is also configured to control the light emitter since it is well known in the art to use a single controller to control multiple elements/components of a device (as established by Castel), and such a modification would result in a reduced number of components (controllers), thereby saving manufacturing costs.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	RADIO FREQUENCY EMITTER [TAGHIZADEH]
While Castel teaches that the device is useful in a variety of applications, including RF applications [see ¶[0097]], the combination of the device of claim 1 of the ‘996 Application & Castel, as set forth above, does not explicitly teach:
at least one radio frequency (rf) emitter coupled to said housing and disposed adjacent to said at least one heat conductive plate.
Taghizadeh, in a similar field of endeavor, teaches a device for applying thermal energy to a patient's skin for medical or therapeutic reasons [e.g., ¶[0066]].  More particularly, Taghizadeh teaches a thermal transmitter (120) that may be a handheld device [FIG. 3], and may comprise an RF transmitter (128) coupled to a controller (106).  The RF transmitter (128) may be configured to transmit RF energy (104) directed to a target site (106) on the skin of a patient (102).  The controller (126) is configured to control the operations of thermal transmitter (120) [see ¶[0080]].  
Taghizadeh further teaches many benefits of RF thermal stimulation [see ¶[0068] (“RF thermal stimulation is believed to result in a microinflammatory process that promotes new collagen, tightening the skin at a target site. By manipulating skin cooling, RF can also be used for heating and reduction of fat. RF-based devices may further be configured to noninvasively achieve skin tightening and body contouring”)].  
In view of Castel’s explicit disclosure of use in RF applications [see ¶[0097]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of the device of claim 1 of the ‘996 Application and Castel to include at least one radio frequency (RF) emitter coupled to the at least one housing, as taught by Taghizadeh, so as to expand the useful applications (an increase the versatility and effectiveness) of the device of the device of claim 1 of the ‘996 Application and Castel, by additionally providing the benefits/advantages of tightening the skin, reducing fat, and noninvasively achieving skin tightening and body contouring as explicitly taught by Taghizadeh.  Further, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Finally, since the radio frequency (RF) emitter (of Taghizadeh) is being added to the device of the device of claim 1 of the ‘996 Application & Castel, it is noted that the RF emitter would be disposed “adjacent to” the least one heat conductive plate of the device [NOTE: as broadly as claimed, “adjacent” can be considered as “Not distant : NEARBY” - see “www.merriam-webster.com/dictionary/adjacent;” as such, two components occupying/comprising the same housing can be considered “adjacent” or “nearby” one another].  

Response to Arguments
46.	As noted above, the 04/27/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the 01/27/22 Action except for those that have been reiterated herein (as they were not addressed in the 04/27/22 Amendment).
47.	New claim objections and rejections under §§ 112(b), 112(d), & 103 are set forth herein, necessitated by Applicant’s Amendment.  
48.	Applicant’s argument concerning Taghizadeh’s failure to teach a “wearable apparatus which can be worn hands free” [04/27/22 Amendment, pg. 7] is not persuasive, as it ignores the formulated rejection.  More particularly, the formulated rejection makes clear that the base reference Hu is relied-upon for the teaching of a strap that enables the apparatus to be “wearable” [see Hu, pg. 4 (“[c]losely attach and use the fixing strap on the instrument to fix the instrument to the human body…”)].   
49.	Applicant’s additional argument alleging that “none of the above disclosed references show an RF transmitter disposed adjacent to the heat conductive plate” [04/27/22 Amendment, pg. 7] is likewise not persuasive, because, as made clear in the body of the rejection of claim 1 (above), since the radio frequency (RF) emitter (of Taghizadeh) is being added to the device of Hu/Castel, it is noted that the RF emitter would be disposed “adjacent to” the least one heat conductive plate [metal heat conducting sheet (3)] of the device of Hu/Castel.  This is because, as broadly as currently claimed, “adjacent” can be considered as “Not distant : NEARBY” - see 
“www.merriam-webster.com/dictionary/adjacent.” As such, two components occupying/comprising the same housing can be considered “adjacent” or “nearby” one another.  
50.	The non-statutory double patenting rejection has been maintained.

Conclusion
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794